Citation Nr: 1433718	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus. 

4.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C. 

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

6.  Entitlement to increases in the "staged" (10 percent prior to February 12, 2014 and 30 percent from that date) ratings for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	A. Brooke Thomas, Esq. 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to May 1974.  The issue to reopen a claim of service connection for hepatitis C and for the issue of an increased rating for diabetes is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Montgomery, Alabama
Department of Veterans Affairs (VA) Regional Office (RO).  The issue of service  connection for erectile dysfunction is before the Board on appeal from a February 2010 rating decision; and the issues of service connection for hypertension, peripheral neuropathy, and as to the rating for PTSD are before the Board on appeal from an August 2010 rating decision.  In the Veteran's March 2011 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in May 2014, he withdrew such request.  

Although the RO implicitly reopened the Veteran's claim of service connection for hepatitis C by deciding the issue on the merits in the January 2014 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issue has been characterized accordingly.

The issues of an increased rating for PTSD and entitlement to service connection for hypertension, peripheral neuropathy and erectile dysfunction are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1.  A March 2005 rating decision denied the Veteran service connection for hepatitis C, essentially based on a finding that such disability was not shown to be etiologically related to his service.

2.  Evidence received since the March 2005 rating decision does not show a nexus between the Veteran's current hepatitis C and his service; does not relate to the unestablished fact necessary to substantiate the claim of service connection; and does not raise a reasonable possibility of substantiating such claim.

3.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities (in addition to insulin and restricted diet).


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for hepatitis C may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A September 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The September 2008 letter provided notice in accordance with Kent. 

Additionally, with regard to the rating for diabetes, because the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2011 SOC provided notice on the "downstream" issue of entitlement to an increased rating, and a January 2014 SSOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs), pertinent post-service treatment records, and Social Security Administration (SSA) records have been secured.  The RO arranged for VA examinations of the Veteran's diabetes in January 2009 and April 2011.  The reports of the examination contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities to constitute probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board notes that the Veteran was not afforded a VA examination with regard to his hepatitis C claim.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

      New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed a claim seeking service connection for hepatitis C in November 2004.  He was denied service connection essentially based on a finding that hepatitis C was not shown to be etiologically related to his service.  He was advised of the denial but did not appeal it.  Hence, the March 2005 rating decision became final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the March 2005 denial included the Veteran's STRs; an October 2004 pathology report, and a February 2005 VA examination.  

Evidence received since the March 2005 rating decision includes VA treatment records (that show a past history and treatment for hepatitis C); a November 2008 consultation report (that did not provide an etiology for his hepatitis C); an August 2013 statement of the Veteran; online research regarding risk factors for exposure to hepatitis C in Veterans; and a copy of the October 2004 pathology report.  As service connection was previously denied based on a finding that such disability was not shown to be related to the Veteran's military service, for the evidence to be new and material, it must show, or tend to show, a nexus between hepatitis C and his military service.  

The October 2004 pathology report is not new evidence, as it was considered in the March 2005 denial; however the additional evidence received since the March 2005 denial is new, as it was not previously of record, but it is not material because it does not show that hepatitis C is etiologically related to his service.  While associated VA treatment records and the November 2008 consultation report show a diagnosis of, treatment for, and risk factors of hepatitis C, they do not provide a medical nexus between the disease and the Veteran's service.  The online research received is generic, and only reports the potential risk factors for exposure to the disease in Veterans, but does not provide an etiology specific to the Veteran.  Additionally, although the Veteran asserts that his hepatitis C was due to his service, he is not competent to, by his own opinion, provide such a conclusion.  He is a layperson, and lacks the training or expertise to opine competently on the medical question presented in the instant case (i.e., whether his hepatitis C may be related to his service).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

No additional evidence was submitted to suggest a nexus between the Veteran's hepatitis C and his military service.  In light of the foregoing, the Board finds that new and material evidence has not been received, and that the claim of service connection for hepatitis C may not be reopened.  

      Increased Rating 
 
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  In considering the severity of a disability, it is essential to trace the complete medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time and "staged" ratings may be assigned for distinct periods of time where the severity of the disability varied, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Diabetes mellitus is rated under Diagnostic Code 7913.  A 20 percent rating is assigned when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  

The criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive (i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant an increase in the rating).  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

The regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  Note 1 to Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

On January 2009 VA examination, it was reported that diabetes mellitus was diagnosed on September 25, 2008.  The Veteran reported that he was asymptomatic.  He reported the use of anti-hyperglycemic agents.  He denied hospitalizations due to his diabetes and denied episodes of ketoacidosis.  Oral medications were prescribed; insulin was not being used.  The Veteran reported a low-carbohydrate diet, that his weight remains stable, and that he does not have restricted activities.  Records showed visits to his diabetic care provider every three months.  It was noted that the Veteran retired from employment in 2008 and that there were no functional limitations due to his diabetes.  

Post-service treatment records show continued treatment, including medication and regulated diet, for his diabetes.  

On April 2011 Disability Benefit Questionnaire (DBQ) for diabetes, it was noted the Veteran was diagnosed with diabetes mellitus, type II.  His treatment included restricted diet and oral hypoglycemic agents.  The examiner specifically noted that the Veteran did not require regulation of activities as part of his treatment.  Additionally, it was noted that the Veteran visited his diabetic care provider less than twice a month.  Ketoacidosis, hospitalization, weight loss, and progressive loss of strength were denied.  It was determined that his diabetes does not impact his ability to work.  

VA treatment records since the date of examination show the Veteran's blood sugars were stable.  There were no signs of worsening symptomology.  

What distinguishes the schedular criteria for the current, 20 percent, rating for diabetes from those for the next higher, 40 percent, rating is that to warrant a 40 percent rating in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities ("avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913.  The record does not show that at any time during the appeal period the Veteran's diabetes required regulation (avoidance) of activities.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for a 40 percent rating for diabetes.  See 38 C.F.R. 
§ 4.7.  Consequently, such rating is not warranted.

Additional compensable complications of diabetes are discussed in the Remand below.  

The Board has considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's diabetes is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current rating assigned).  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not indicated.

Finally, the evidence of record does not suggest (and he has not alleged) that the Veteran is unemployable solely due to his service-connected diabetes.  The record notes the Veteran is retired from employment and SSA records show that he is disabled primarily due to his PTSD.  Additionally, the January 2009 and April 2011 examination reports conclude diabetes does not impact his ability to work or cause any functional impairments.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for diabetes mellitus, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal to reopen a claim of service connection for hepatitis C is denied.

A rating in excess of 20 percent for diabetes mellitus is denied. 


REMAND

Regarding the claim for peripheral neuropathy, VA treatment records note that the Veteran has diabetic neuropathy and receives treatment for such.  However, on March 2010 VA examination, it is unclear if the Veteran has such a diagnosis for diabetic neuropathy.  The examination report noted a diagnosis of neuropathy and noted that the findings did not support a medical diagnosis.  Due to the conflicting medical evidence, a new VA examination to resolve the matter is necessary.  

Regarding the claims for erectile dysfunction and hypertension, the Veteran contends such disabilities are secondary to (caused or aggravated by) his service-connected diabetes.  He underwent examinations for these disabilities in January 2009 and July 2010 to address this contention; however the opinions offered are inadequate because the examiners did not discuss whether the Veteran's diabetes aggravated his hypertension and/or erectile dysfunction.  Accordingly, a new examination to secure an adequate opinion is necessary.  
 
Regarding the increased ratings for PTSD, the Board notes that the Veteran has been assigned a psychiatric diagnosis other than PTSD (stimulant use disorder, cocaine) which is not service-connected.  While symptoms/impairment due to a disability that is not service-connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  Additionally, the Board notes that while primary substance abuse and its effects are not compensable disabilities, governing caselaw provides that substance abuse that is a symptom of a psychiatric disability such as PTSD may be considered in rating the service-connected disability.  Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  Compensation will only result where there is clear medical evidence establishing that the substance abuse disability was caused by the primary service-connected disability.  Id.  There is no indication of substance abuse on the August 2010 VA mental health examination, and the February 2014 examination report does not adequately address the relationship between the Veteran's PTSD and substance abuse.  Therefore, an additional examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with record updated (to the present) records of any VA treatment the Veteran has received for the disabilities remaining on appeal since September 2013.

2. The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his erectile dysfunction, hypertension, and peripheral neuropathy.  The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

Erectile Dysfunction: 
a. What is the most likely etiology for the Veteran's erectile dysfunction?  Specifically, is it at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction is etiologically related to his service?  

b. In the alternative, is it at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction was either caused or aggravated by (increased in severity due to) his service-connected diabetes?  If the opinion is to the effect that service connected diabetes did not cause, but aggravated, the erectile dysfunction, the examiner should specify, to the extent possible, the degree of erectile dysfunction (pathology/impairment) resulting from such aggravation. 




Hypertension:
c. What is the most likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is etiologically related to the Veteran's service?  

d. In the alternative, is it at least as likely as not (a 50 percent or better probability) that any hypertension was either caused or aggravated by (increased in severity due to) the Veteran's service connected diabetes?  If the opinion is to the effect that diabetes did not cause, but aggravated, the hypertension, the examiner should specify, to the extent possible, the degree of hypertension (pathology/impairment) resulting from such aggravation. 

Peripheral Neuropathy:
a. Does the Veteran have peripheral neuropathy? 

b. If so, what is the most likely etiology for the Veteran's peripheral neuropathy?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is etiologically related to the Veteran's service?  

c. In the alternative, is it at least as likely as not (a 50 percent or better probability) that any peripheral neuropathy was either caused or aggravated by (increased in severity due to) the Veteran's service connected diabetes?  If the opinion is to the effect that diabetes did not cause, but aggravated, the peripheral neuropathy, the examiner should specify, to the extent possible, the degree of hypertension (pathology/impairment) resulting from such aggravation. 

3. The RO should then also arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the current severity of his PTSD.  The Veteran's claims file must be reviewed by the examiner in connection with the examination, and the examiner must also be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 30 percent.  The examiner must opine regarding the Veteran's history of substance abuse, indicating (with explanation that cites to supporting factual data and/or medical literature) whether or not the Veteran's substance abuse is secondary to (caused or aggravated by) his PTSD.

If the examiner finds that the Veteran's substance abuse is not secondary to his PTSD, but is a primary disability, the examiner must, to the extent possible, distinguish the symptoms that are due to PTSD from those due solely to the co-existing disability due to substance abuse. 

The examiner must explain the rationale for all opinions.

4. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


